EXHIBIT 10.3
 
AMENDED AND RESTATED SUBORDINATION AND PLEDGE AGREEMENT
 


This AMENDED AND RESTATED SUBORDINATION AND PLEDGE AGREEMENT is made as of April
5, 2010, by and among Ross S. Rapaport, not individually, but as Trustee of the
Peter Baker Life Insurance Trust u/t/a dated July 7, 1992, the John Baker
Insurance Trust u/t/a dated July 7, 1992 and the Joan Baker and Henry Baker
Irrevocable Trust u/t/a dated December 16, 1991, as agent (together with his
successors and assigns in such capacity, the “Subordinate Lender’s Agent”) for
and on behalf of HENRY E. BAKER (together with his successors and assigns, the
“Subordinate Lender”) pursuant to certain of the Subordinated Loan Documents
(defined below), the Subordinate Lender, BANK OF AMERICA, N.A., a national
banking association, as administrative agent (in such capacity, together with
its successors and assigns in such capacity, the “Agent”) on behalf of the
lenders from time to time party to the Credit Agreement (defined below) (the
“Lenders”), and the Lenders.


RECITALS


WHEREAS, Vermont Pure Holdings, Ltd., a Delaware corporation (together with its
successors and assigns, “Holdings”) is indebted to the Subordinate Lender under
and pursuant to the terms of the Subordinated Loan Documents and may from time
to time hereafter become indebted to the Subordinate Lender in further amounts
as permitted by the terms of the Senior Loan Documents; and


WHEREAS, the Subordinate Lender’s Agent, the Subordinate Lender, the Agent, the
Lenders and certain other lenders party thereto (collectively, the “Original
Lenders”) are party to a certain Subordination and Pledge Agreement dated as of
April 5, 2005 (the “Original Subordination and Pledge Agreement”); and




WHEREAS, Holdings, Crystal Rock LLC, a Delaware limited liability company
(together with its successors and assigns, “Crystal Rock LLC”), and Crystal Rock
Holdings, Inc., a Delaware corporation (together with its successors and
assigns, “Crystal Rock Holdings”, and together with Holdings, and Crystal Rock
LLC, collectively, the “Borrowers”), have requested, and may from time to time
hereafter request that the Lenders under the Credit Agreement make or agree to
make loans, extensions of credit or other financial accommodations to the
Borrowers (the “Loans”); and


WHEREAS, the Lenders, as a condition to the making of the Loans, have required
that each of the Subordinate Creditors execute and deliver this Amended and
Restated Subordination and Pledge Agreement (together with all schedules and any
exhibits attached hereto and amendments or modifications hereto in effect from
time to time, this “Agreement”); and


WHEREAS, the Subordinate Lender’s Agent, the Subordinate Lender, the Agent and
the Lenders now wish to amend and restate the Original Subordination and Pledge
Agreement in substantially the form hereof, which shall amend and restate in its
entirety the Original Subordination and Pledge Agreement.


NOW, THEREFORE, in order to induce the Lenders to make the Loans and in
consideration thereof, each of the Subordinate Creditors agrees to amend and
restate the Original Subordination and Pledge Agreement to read as follows:
 
 
 
1

--------------------------------------------------------------------------------

 

 
A.     Definitions.  As used herein, the following terms shall have the
following meanings:


1.  
Affiliate.  The term “Affiliate” means, with respect to any Senior Creditor, any
person or entity controlling, controlled by or under common control with, such
Senior Creditor.



2.  
Collateral.   The term “Collateral” means, collectively, the Senior Collateral
and the Subordinate Lenders’ Collateral.



3.  
Credit Agreement. The term “Credit Agreement” means that certain Amended and
Restated Credit Agreement among the Borrowers, the Lenders and Agent dated the
date hereof, as amended, supplemented, renewed, replaced, extended or otherwise
modified from time to time, which amends and restates in its entirety that
certain Credit Agreement among Holdings, Crystal Rock LLC, the Original Lenders
and the Agent, as administrative agent for the Original Lenders, dated as of
April 5, 2005, as amended by a First Amendment Agreement dated as of September
1, 2005, a Second Amendment Agreement dated as of March 23, 2006, a Third
Amendment Agreement dated as of July 5, 2007 and a Fourth Amendment Agreement
dated as of May 22, 2008.



4.  
Event of Default. The term “Event of Default” shall mean an “Event of Default”
as defined under the Credit Agreement.



5.  
Financial Covenant Default. The term “Financial Covenant Default” shall mean an
Event of Default which results solely from the violation of any now existing or
hereafter arising financial covenant contained in the Credit Agreement,
including, by way of illustration, those specific financial covenants set forth
in Section 11 of the Credit Agreement and any supplement, addition, modification
or amendment to those specific financial covenants.



6.  
Insolvency Proceeding. The term “Insolvency Proceeding” shall mean a proceeding
of the type described in paragraph 5 hereof.



7.  
Liabilities.  The term “Liabilities” means any and all obligations and
indebtedness of every kind and description, now or hereafter existing, whether
such debts or obligations are primary or secondary, direct or indirect, absolute
or contingent, sole, joint or several, secured or unsecured, due or to become
due, contractual or tortious, arising by operation of law, by overdraft, or
otherwise, including, without limitation, principal, interest, fees, late fees,
expenses and/or attorneys’ fees and costs that  have been or may hereafter be
contracted or incurred.



8.  
Obligor.  The term “Obligor” means, collectively, Holdings and each and every
other maker (including, without limitation, Crystal Rock LLC and Crystal Rock
Holdings), endorser, guarantor, or surety of or for the Senior Liabilities.



9.  
Payment in full.  The terms “prior payment in full,” “payment in full,” “paid in
full” and any other similar terms or phrases when used herein with respect to
the Senior Liabilities shall mean the payment in full, in immediately available
funds, of all of such obligations (including, without limitation, the
cancellation or cash collateralization of all letters of credit or hedging
arrangements) and the termination or expiration of any commitments to extend any
financial accommodations to the Obligor under the documents evidencing Senior
Liabilities.



10.  
Prohibited Action.  The term “Prohibited Action” means to (i) exercise or
enforce any rights or remedies or assert any claims against the Senior
Collateral or Subordinate Lenders’ Collateral; (ii) make any claim or commence
or initiate any action, lawsuit, case or proceeding against the Obligor or join
together or with any creditor other than, with its consent, the Agent in any
action, lawsuit, case or proceeding against the Obligor (including, but not
being limited to, proceedings under the United States Federal Bankruptcy Code);
(iii) contact any account of the Obligor or attach or take possession of any
Senior Collateral or Subordinate Lenders’ Collateral or exercise any right of
foreclosure or any right or remedy with respect to the Obligor or the Senior
Collateral or Subordinate Lenders’ Collateral; or (iv) take any other action
prejudicial to or inconsistent with the Lenders' and Agent's rights and first
priority secured position with respect to the Obligor or the Senior Collateral,
including, without limitation, any action that will impede, interfere with,
restrict, or restrain the exercise by the Agent or any of the Lenders of their
rights and remedies under the Senior Loan Documents or contest or support any
other person or entity in contesting in any manner the perfection, priority,
validity or enforceability of any security interest lien held by the Agent in
any of the Senior Collateral or any claims made by the Senior Creditors pursuant
to the terms of the Senior Loan Documents.

 
 
2

--------------------------------------------------------------------------------

 
 
 
11.  
Senior Collateral. The term “Senior Collateral” means the personal property of
the Obligor described in Schedule A and any other real or personal property of
the Obligor in which the Agent, any Lender or an Affiliate may hereafter be
granted a security interest, mortgage interest or other similar interest.

 
12.  
Senior Creditors.  The term “Senior Creditors” shall mean, collectively, the
Agent and the Lenders.



13.  
Senior Liabilities.  The term “Senior Liabilities” means all Liabilities of the
Obligor to any of the Lenders, the Agent and/or to any of the Affiliates
including, without limitation, any and all interest accruing on Senior
Liabilities after the commencement of any proceedings referred to in paragraph
B.5. hereof, notwithstanding any provision or rule of law which might restrict
the rights of the Lenders or Agent, as against the Obligor and/or anyone else,
to collect such interest.  For purposes of this Agreement, Senior Liabilities
shall include all Liabilities of the Obligor to the Lenders and the Agent,
notwithstanding any right or power of the Obligor and/or anyone else to assert
any claim or defense as to the invalidity or unenforceability of any such Senior
Liabilities.



14.  
Senior Loan Documents.  The term “Senior Loan Documents” means the Credit
Agreement and all other credit accommodations, notes, loan agreements, and any
other agreements and documents, now or hereafter existing, creating, evidencing,
guarantying, securing or relating to any or all of the Senior Liabilities,
together with all amendments, modifications, renewals, or extensions thereof.

 
15.  
Subordinate Creditors.  The term “Subordinate Creditors” means, collectively,
the Subordinate Lender and the Subordinate Lender’s Agent.



16.  
Subordinated Lenders’ Collateral. The term “Subordinated Lenders’ Collateral”
means the personal property of Holdings more fully described in Schedule B
attached hereto.



17.  
Subordinated Liabilities.  The term “Subordinated Liabilities” means all
Liabilities of the Obligor to the Subordinate Creditors, including, without
limitation, all payments of principal and interest pursuant to that Second
Amended and Restated Subordinated Promissory Note dated April 5, 2005 from
Holdings payable to the order of the Subordinate Lender in the original
principal amount of $3,088,889 (the “Original Subordinated Note”), that
Subordinated Promissory Note dated the date hereof from Holdings payable to the
order of the Subordinate Lender in the original principal amount of $1,511,111
(the “New Subordinated Note”, and together with the Original Subordinated Note,
collectively, the “Subordinated Notes”), and that Amended and Restated Security
Agreement, dated as of April 5, 2005, by and among Holdings, the Subordinate
Lender’s Agent and each of Henry E. Baker, Joan A. Baker, John B. Baker, Peter
K. Baker (the “Bakers”) and Ross S. Rapaport, not individually, but as Trustee
of the Peter Baker Life Insurance Trust u/t/a dated July 7, 1992, the John Baker
Insurance Trust u/t/a dated July 7, 1992 and the Joan Baker and Henry Baker
Irrevocable Trust u/t/a dated December 16, 1991, as agent for the Bakers (the
“Subordinated Security Agreement”), but specifically excluding therefrom
compensation from Holdings to the Subordinate Lender presently contemplated
pursuant to the existing employment agreement between Holdings and the
Subordinate Lender for so long as such agreement remains in effect, as the
compensation clauses thereof may be amended from time to time with the consent
of the Agent, and the normal reimbursement of expenses in the ordinary course of
business and indemnification of claims arising solely from the Subordinate
Lender’s actions as an officer or director (or person holding a similar
position) of Holdings, Crystal Rock LLC or Crystal Rock Holdings.

 
 
3

--------------------------------------------------------------------------------

 

 
18.  
Subordinated Loan Documents.  The term “Subordinated Loan Documents” means the
Subordinated Notes, the Subordinated Security Agreement and all other credit
accommodations, notes, loan agreements and any other agreements and documents,
now or hereafter existing, creating, evidencing, guarantying, securing or
relating to any or all of the Subordinated Liabilities, together with all
amendments, modifications, renewals or extensions thereof.



B.     Subordination and Pledge.


1.  
Subordination to Senior Liabilities.



(a)  
Except as hereinafter expressly set forth in this Agreement or as the Agent and
Lenders may hereafter otherwise expressly consent in writing, the payment of all
Subordinated Liabilities shall be postponed and subordinated to the indefeasible
payment in full of all Senior Liabilities, and no payments or other
distributions whatsoever, including, without limitation, payments of interest in
respect of any Subordinated Liabilities shall be made, nor shall any property or
assets of the Obligor be applied to the purchase or other acquisition or
retirement of any Subordinated Liabilities, nor given as collateral security to
secure repayment of same.



(b)  
Notwithstanding the provisions in paragraph B.1(a) above, and subject to the
other terms of this Agreement, the Subordinate Lender’s Agent may be granted a
security interest in the Subordinate Lenders’ Collateral to secure the payments
of principal and interest and other amounts due pursuant to the Subordinated
Notes.



(c)  
Notwithstanding the provisions of paragraph B.1(a) above, so long as no Event of
Default exists and is continuing, and so long as no event exists and is
continuing which, with the giving of notice or the passage of time or both,
would constitute an Event of Default, Holdings may make regularly scheduled
quarterly payments of interest under the Subordinated Notes, at a rate not in
excess of twelve per cent (12%) per annum, and past due regularly scheduled
quarterly payments of interest under the Subordinated Notes which were not paid
when scheduled to be paid because of the terms of this Agreement, including
interest at a rate not in excess of twelve per cent (12%) per annum on such past
due amounts, but only to the extent that the making of such payments would not
result in a Financial Covenant Default.



2.  
Pledge of Subordinated Loan Documents.  In order to secure the due and punctual
payment and performance of the Senior Liabilities, the Subordinate Creditors
hereby pledge, transfer, assign, and grant to the Agent a continuing security
interest in and lien upon the Subordinated Loan Documents, all income therefrom
and proceeds thereof.  The Subordinate Creditors have endorsed and delivered to
the Agent physical possession of any of the Subordinated Loan Documents which
are instruments, including the Subordinated Notes and have executed Uniform
Commercial Code financing statements and such other documents and/or instruments
as may be necessary or convenient to perfect the security interests granted
herein.  Agent shall hold the Subordinated Notes and any other Subordinated Loan
Documents which are instruments delivered to the Agent as security for the due
and punctual payment and performance of the Senior Liabilities and
notwithstanding the possession of the Subordinated Notes or such other
Subordinated Loan Documents by the Agent, the Subordinate Lender shall be
entitled to receive payments thereunder to the extent expressly permitted under
paragraph B.1 above.  Upon payment in full of the Senior Liabilities, the Agent
will deliver to the Subordinate Lender the Subordinated Notes and any other
Subordinated Loan Documents in its possession.

 
 
 
4

--------------------------------------------------------------------------------

 

 
3.  
Subordination of Security Interest of Subordinated Liabilities.  Any and every
lien and security interest in the Collateral in favor of, granted to or held for
the benefit of the Senior Creditors, whether now existing or hereafter arising
have and shall have priority over and be senior to any lien or security interest
that the Subordinate Lender’s Agent or the Subordinate Lender now has or may
hereafter acquire in the Collateral (in any Insolvency Proceeding or otherwise),
whether by contract, operation or rule of law, court order or otherwise,
notwithstanding any statement or provision contained in the Subordinated Loan
Documents or otherwise to the contrary and irrespective of (i) the time, order,
or manner, validity or effectiveness of the attachment or perfection of any
security interest or lien on the Collateral, (ii) the time or order of filing or
recording of financing statements, deeds of trust, mortgages or other notices of
security interests, liens or assignments granted pursuant thereto, (iii)
anything contained in any filing or agreement to which any party hereto or its
respective successors and assigns may now or hereafter be a party, and (iv)
ordinary rules for determining priorities under the Uniform Commercial Code of
any jurisdiction or under any other law governing the relative priorities of
secured creditors.  For the purpose of the foregoing priorities, any claim of a
right of setoff by either Subordinate Creditor shall be treated as a security
interest or lien subordinated as described above and no claim to a right of
setoff by such Subordinate Creditor shall be asserted to defeat or diminish the
rights or priorities provided for herein in favor of the Senior Creditors.  The
Subordinate Creditors agree to execute and deliver to the Agent all instruments,
including, without limitation, Uniform Commercial Code amendments,
subordinations of lien, and subordinations of mortgage which, in the reasonable
opinion of the Agent, are necessary or convenient to effectuate the purposes of
this paragraph and this Agreement.



4.  
No Additional Subordinated Liabilities; Further Assurances of Pledge of
Subordinated Liabilities.  The Subordinate Creditors will (i) not create or
permit to exist any principal amount of Subordinated Liabilities in excess of
the amount outstanding on the date hereof; (ii) cause any Subordinated
Liabilities which are not already evidenced by a promissory note or other
instrument of the Obligor to be so evidenced; (iii) as collateral security for
the Senior Liabilities, endorse, deliver and pledge to the Agent any and all
promissory notes and/or other instruments evidencing Subordinated Liabilities,
and otherwise assign and/or pledge to the Agent any or all Subordinated
Liabilities and the Subordinated Loan Documents, all in a manner satisfactory to
the Agent in its sole discretion, and (iv) promptly give the Agent written
notice of any default by Holdings under the Subordinated Notes or any agreement
securing such Obligor’s obligations under any of the other Subordinated Loan
Documents.



Further Assurances of Agent.  Agent will endeavor to deliver to the Subordinate
Lender prompt notice of any Event of Default or Financial Covenant Default under
the Credit Agreement or any of the other Senior Loan Documents of which the
Agent becomes aware but the failure of the Agent to promptly deliver any such
notice will not affect any of the rights or obligations of the parties under
this Agreement.


5.  
Rights of Agent to Collect Subordinated Liabilities; Rights in Bankruptcy.

 
 
 
5

--------------------------------------------------------------------------------

 

 
 
(a)
In the event of any dissolution, winding up, liquidation, reorganization or
other similar proceedings relating to the Obligor, or to any of their property
(whether voluntary or involuntary, partial or complete, and whether in
bankruptcy, insolvency or receivership, or upon an assignment for the benefit of
creditors, or any other marshalling of the assets and liabilities of the
Obligor, or any sale of all or substantially all of the assets of the Obligor,
or otherwise), the Senior Liabilities shall first be paid in full before the
Subordinate Creditors shall be entitled to receive and/or to retain any payment
or distribution in respect of the Subordinated Liabilities; provided that the
Subordinate Lender shall be entitled to receive and retain any securities issued
in connection with reorganization proceedings which are junior in right of
repayment to the Senior Liabilities to the extent set forth herein, are treated
as Subordinated Liabilities hereunder and are subject to all the provisions of
this Agreement, and, in order to implement the foregoing (i) all payments and
distributions of any kind or character in respect of the Subordinated
Liabilities to which any of the Subordinate Creditors would be entitled but for
the provisions of this Agreement (other than such junior securities) will be
made directly to the Agent; (ii) the Subordinate Creditors shall promptly file a
claim or claims, in the form required in such proceedings, for the full
outstanding amount of the Subordinated Liabilities, and shall cause said claim
or claims to be approved and all payments and other distributions in respect
thereof (other than such junior securities) to be made directly to the Agent;
(iii) the Subordinate Creditors hereby irrevocably agree that the Agent may, in
its sole discretion, and the Subordinate Creditors may not, without the prior
written consent of the Agent, in the name of the Subordinate Creditors or
otherwise, demand, sue for, collect and receive any and all such payments or
distributions, and file, prove, and vote or consent in any such proceedings with
respect to, any and all claims of the Subordinate Creditors relating to the
Subordinated Liabilities; and (iv) the Subordinate Creditors hereby ratify all
of the foregoing acts or omissions on the Agent’s part or behalf and waive any
claim, counterclaim or defense of the Subordinate Creditors which may be alleged
to arise from such acts or omissions.



 
(b)
Without impairing, abrogating or in any way affecting any Senior Creditor’s
rights hereunder, including the relative priorities established in paragraph B
hereof, any Senior Creditor may during any Insolvency Proceeding give or
withhold its consent to the Obligor’s or any bankruptcy trustee’s use or
consumption of any Senior Collateral (including cash proceeds of Senior
Collateral) or may provide financing or otherwise extend credit to the Obligor
or any of its subsidiaries or any bankruptcy trustee secured by a senior lien
upon all of the Senior Collateral, whether created, acquired or arising prior to
or after the commencement of any Insolvency Proceeding, and the Subordinate
Creditors shall be deemed to have consented to the Obligor’s or any bankruptcy
trustee’s use of Senior Collateral, if any, to the extent consented to by the
Senior Creditors and to all of the terms of any financing proposed to be
provided by any Senior Creditor to the Obligor, any of its subsidiaries or any
bankruptcy trustee during the pendency of any such Insolvency Proceeding.



 
(c)
Without limiting the generality of the agreements set forth in paragraph 5(a)
above, if the Agent consents to the sale of any or all of the Senior Collateral
during any Insolvency Proceeding (whether such sale is to be made pursuant to 11
U.S.C. Section 363, under a plan of reorganization or otherwise), then the
Subordinate Creditors shall be deemed to have consented to any such sale and all
of the terms applicable thereto and shall, if requested to do so by the Agent in
connection with any such sale, promptly execute and deliver to the Agent a
release of the Subordinate Creditors’ liens and security interests with respect
to the Senior Collateral to be sold.

 
 
 
6

--------------------------------------------------------------------------------

 

 
 
(d)
If any Senior Creditor returns, refunds or repays to the Obligor or any trustee
or committee appointed in the Insolvency Proceeding any payment with respect to
the Senior Liabilities or proceeds of any Senior Collateral in connection with
any action, suit or proceeding alleging that such Senior Creditor’s receipt of
such payment or proceeds was a transfer voidable under state or federal law,
then such Senior Creditor shall not be deemed to have ever received such payment
or proceeds for purposes of this Agreement in determining whether the Senior
Liabilities have been paid in full.



6.  
Protection of Agent’s Rights in Subordinated Liabilities.  In the event that
either Subordinate Creditor receives any payment or other distribution of any
kind or character from the Obligor or any other source whatsoever in respect of
any of the Subordinated Liabilities, other than as expressly permitted by the
terms of this Agreement, such payment or other distribution shall be received in
trust for the Lenders and the Agent and promptly turned over by such Subordinate
Creditor to the Agent.  The Subordinate Creditors will mark their books and
records, and cause the Obligor to mark its books and records, so as to clearly
indicate that the Subordinated Liabilities are subordinated in accordance with
the terms of this Agreement, and will cause to be clearly inserted in any
promissory note or other instrument which at any time evidences any of the
Subordinated Liabilities a statement to the effect that the payment thereof is
subordinated in accordance with the terms of this Agreement.  The Subordinate
Creditors will execute such further documents and instruments and take such
further action as the Agent may from time to time reasonably request to carry
out the intent of this Agreement.  Each of the Subordinate Creditors hereby
irrevocably appoints the Agent its attorney in fact, said appointment being
coupled with an interest, to execute such further documents and instruments and
take such further action on behalf of the Subordinate Creditors as the Agent may
from time to time deem reasonable to carry out the intent of this Agreement,
including, without limitation, the actions set forth in paragraph B.4. and
paragraph B.12 hereof.



7.  
Treatment of Payment of Subordinated Liabilities.  All payments and
distributions received by the Agent or any Lender in respect of the Subordinated
Liabilities, to the extent received in or converted into cash, may be applied by
the Agent and Lenders first to the payment of any and all fees, costs and
expenses including, without limitation, attorneys’ fees and disbursements paid
or incurred by any Senior Creditor in enforcing this Agreement or in endeavoring
to collect or realize upon any of the Subordinated Liabilities, and any balance
thereof shall, solely as between the Subordinate Creditors and the Senior
Creditors, be applied by the Agent, in such order of application as the Agent
may from time to time select, toward the payment of any of the Senior
Liabilities remaining unpaid. As between the Obligor and any of its creditors,
no such payments or distributions of any kind or character shall be deemed to be
payments or distributions in respect of the Senior Liabilities; and,
notwithstanding any such payments or distributions received by the Agent or any
Lender in respect of the Subordinated Liabilities and so applied by the Agent
and Lenders toward the payment of the Senior Liabilities, the Subordinate
Creditors shall be subrogated to the then existing rights of the Agent and
Lenders, if any, in respect of the Senior Liabilities, only at such time as the
Lenders and Agent shall have received indefeasible payment in full of the Senior
Liabilities.



8.  
Waivers.  Each of the Subordinate Creditors hereby waives  (i) any and all
notice of the receipt and acceptance by the Agent or any Lender of this
Agreement; (ii) except as set forth in paragraph B.4, notice of the existence,
incurrence, or non-payment of all or any of the Senior Liabilities; (iii) all
diligence in collection or protection of or realization upon any of the Senior
Liabilities or any security therefor; and (iv) any obligation with respect to
the marshalling of assets by the Agent or any Lender.



9.  
Prohibition on Changes in Subordinated Liabilities.

 
 
 
7

--------------------------------------------------------------------------------

 

 
(a)  
Except as herein set forth in paragraph B.9(b), neither Subordinate Creditor
will, without the prior written consent of the Agent, (i) cancel, waive,
forgive, amend, extend, renew, replace, refinance, modify, transfer or assign,
or attempt to enforce or collect, or subordinate to any Liabilities other than
the Senior Liabilities, any Subordinated Liabilities, the Subordinated Loan
Documents or any rights in respect thereof; (ii) convert any Subordinated
Liabilities into stock or other securities in the Obligor except as permitted by
this Agreement; (iii) take any Prohibited Action; (iv) commence, or join with
any other creditor in commencing, any Insolvency Proceedings with respect to the
Obligor, or (v) take any other action prejudicial to or inconsistent with the
Agent's and Lenders’ rights and first priority secured position with respect to
the Obligor, the Senior Collateral and collateral for the Senior Liabilities.



(b)  
Notwithstanding the provisions of paragraph B.9(a), if any default has occurred
under any of the Subordinated Loan Documents and such default has continued in
existence for a period of one hundred eighty (180) consecutive days after the
Subordinate Creditors have provided written notice of the existence of such
default to the Agent (the “Standstill Period”), the Subordinate Creditors  may
proceed to take legal action against Holdings for the sole purpose of obtaining
a judgment against Holdings; provided, however, at no time either before or
after the expiration of the Standstill Period may either Subordinate Creditor
take any action or Prohibited Action to commence any Insolvency Proceeding or to
enforce a security interest in, liquidate or otherwise receive payment from any
Collateral, unless and until the Senior Liabilities have been indefeasibly paid
in full.



10.  
Continuing Agreement.  This Agreement shall in all respects be a continuing
agreement and shall remain in full force and effect notwithstanding, without
limitation, the death, incompetency or dissolution of the Subordinate Creditors
or that at any time or from time to time all Senior Liabilities may have been
paid in full if any of the Senior Loan Documents have not been terminated.



11.  
Permitted Changes in Senior Liabilities. The Agent or any Lender may, from time
to time, whether before or after any discontinuance of this Agreement, at its
sole discretion and without notice to the Subordinate Creditors, take any action
permitted under applicable law with respect to the Senior Liabilities and the
Senior Loan Documents, including, without limitation, any or all of the
following actions:  (i) retain or obtain a security interest in any property to
secure any of the Senior Liabilities; (ii) retain or obtain the primary or
secondary obligation of the Obligor with respect to any of the Senior
Liabilities; (iii) extend, renew (whether or not longer than the original
period), increase, alter or exchange any of the Senior Liabilities; (iv) release
or compromise any obligation of any nature of the Obligor with respect to any of
the Senior Liabilities; and (v) release its security interest or lien in, allow
its security interest or lien to be unperfected, surrender, release or permit
any substitution or exchange for, all or any part of any property securing any
of the Senior Liabilities, or extend or renew for one or more periods (whether
or not longer than the original period) or release, compromise, alter or
exchange any obligations of any nature of the Obligor with respect to any such
property.



12.  
Disposition of Assets.

 
 
 
8

--------------------------------------------------------------------------------

 

 
 
(a)
Notwithstanding anything to the contrary contained in any Subordinated Loan
Document or otherwise, prior to the payment in full of the Senior Liabilities,
only the Senior Creditors shall have the right while an Event of Default exists
and is continuing to dispose of any of the assets of the Obligor constituting
the Senior Collateral (whether or not also constituting the Subordinate Lenders’
Collateral), and the Senior Creditors shall have the right to do so in any
manner, on any terms and for any price deemed appropriate by the Senior
Creditors, in their sole discretion, whether in a public or private sale,
without obtaining the consent or agreement of, or giving notice to the
Subordinate Creditors (and the Subordinate Creditors hereby waive all right to
require that their agreement or consent be obtained or that they be given
notice), and the Subordinate Creditors shall not contest any such disposition of
the Senior Collateral on the basis that such disposition is not commercially
reasonable or otherwise.  In the event that under applicable law, despite the
foregoing waiver of notice, the Senior Creditors shall be required to give
notice to the Subordinate Creditors in connection with Senior Creditors’
disposition of any of the Senior Collateral while an Event of Default exists and
is continuing, the Subordinate Creditors agree that ten (10) days prior notice
by the Senior Creditors of the time and place of any public sale, or of the time
after which a private sale may take place, is reasonable notification of such
matters. Without limitation of the foregoing, the Senior Creditors may do any of
the following while an Event of Default exists and is continuing: enter into
such compromises with and give such releases and acquittances to account debtors
or other obligors with respect to the Obligor’s receivables as they determine in
their sole discretion, solicit bids from third parties to conduct the
liquidation of all or a material portion of the Senior Collateral, engage or
retain sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers or other third parties for the purposes of valuing,
marketing, promoting and selling a material portion of the Senior Collateral,
commence any action to foreclose such liens and security interests on all or any
material portion of the Senior Collateral, notify account debtors to make
payments to the Senior Creditors, to take possession of all or any material
portion of  the Senior Collateral or commence any legal proceedings or actions
against or with respect to all or any material portion of the Senior Collateral.



 
(b)
The Subordinate Creditors agree, whether or not a default has occurred in the
payment of any indebtedness or the performance of any other obligations to them,
that any liens on and security interests they have in the assets constituting
the Collateral or any portion thereof that they might have or acquire shall
automatically be fully released ipso facto if and when the Agent releases its
lien in and security interest on such Collateral or any portion
thereof.  Provided that the Senior Liabilities have not been paid in full, the
Subordinate Lender’s Agent agrees to execute any Uniform Commercial Code
termination statements and/or partial releases, and any other instruments or
documents deemed necessary by the Agent in its reasonable discretion to evidence
the release of the Subordinate Lender’s Agent’s lien on any assets constituting
Collateral in the event of any sale, transfer or other disposition of the
Collateral, whether such disposition is in the ordinary course of business or is
incidental to a foreclosure proceeding or Insolvency Proceeding relating
thereto, and whether or not any proceeds therefrom will pay any of the
Subordinated Liabilities.



 
(c)
If the Subordinate Lender’s Agent shall fail or refuse to execute, or delay in
the execution of, any written release of its liens or shall fail to provide such
release in a form reasonably acceptable to the Obligor or Agent, then the Agent
shall be deemed to be the agent and attorney-in-fact for the Subordinate
Lender’s Agent for the purpose of executing and recording any such release in
accordance with the terms of paragraph B.6.



13.  
  Provisions Concerning Insurance.



Proceeds of the Collateral include insurance proceeds, and therefore the
priorities set forth in this paragraph B govern the ultimate disposition
of  casualty insurance proceeds.  The Agent shall have the sole and exclusive
right, as against the Subordinate Creditors, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of the Collateral
in accordance with the terms of the Credit Agreement.  All proceeds of such
insurance shall inure to the Agent, for the benefit of the Lenders, and the
Subordinate Creditors shall cooperate in a reasonably manner in effecting the
payment of insurance proceeds to the Agent.  The Agent shall have the right (as
between the parties hereto) to determine whether such proceeds will be applied
to the Senior Liabilities or used to rebuild, replace or repair the affected
Collateral.
 
 
9

--------------------------------------------------------------------------------

 
 


C.  
Representations and Warranties.  The Subordinate Creditors hereby represent and
warrant that  (i) each has the necessary power and capacity to make and perform
this Agreement and such making and performance have been duly authorized by all
necessary actions on the part of the Subordinate Creditors; (ii) the making and
performance by the Subordinate Creditors of this Agreement does not and will not
violate any provision of law or regulation or result in the breach of, or
constitute a default or require any consent under, any indenture or other
agreement or instrument to which it is a party or by which any of its properties
may be bound; (iii) this Agreement is the legal, valid and binding obligation of
each of the Subordinate Creditors, enforceable against such Subordinate
Creditors in accordance with its terms; (iv) other than the Subordinated Notes,
the Subordinated Security Agreement and the Uniform Commercial Code financing
statements executed in connection therewith, there are no other documents or
instruments evidencing any indebtedness, obligations or liabilities of the
Obligor to the Subordinate Creditors; and (v) a certain Second Amended and
Restated Subordinated Promissory Note dated April 5, 2005 was issued by Holdings
payable to the order of Joan A. Baker (“Ms. Baker”) in the original principal
amount of $1,511,111 (the “Joan A. Baker Note”); Ms. Baker died on November 14,
2008 and the Joan A. Baker Note was bequeathed to the Subordinate Lender as part
of Ms. Baker’s estate pursuant to that certain Last Will and Testament of Joan
A. Baker dated August 12, 2002; Holdings issued the New Subordinated Note to the
Subordinate Lender in replacement of the Joan A. Baker Note, and the Subordinate
Lender thereby became and continues to be the valid and legal owner of the New
Subordinated Note.



D.  
Remedies. Upon the occurrence and during the continuance of any Event of
Default, or upon the breach of any representation, covenant or agreement in this
Agreement by the Obligor or either Subordinate Creditor, or in the event of the
termination of this Agreement (other than as a result of payment in full of the
Subordinate Lender’s Subordinated Notes as permitted by the Credit Agreement or
with the consent of the Senior Creditors), all of the Senior Liabilities shall,
in accordance with the terms of the Credit Agreement, become immediately due and
payable at the option of the Agent and the Agent may immediately, without
further notice, resort to all of its rights and remedies herein, in any document
(including the Credit Agreement and any of the Senior Loan Documents) by and
between the Agent or any Lender and the Obligor, or in any in any instrument
evidencing any obligation under any such document, at law or in equity.  The
Agent agrees that it shall proceed, to the extent commercially reasonable,
against all the assets of the Obligor before liquidating the Subordinated
Notes.  If the Subordinate Creditors breach this Agreement (including, without
limitation, by taking any Prohibited Action or otherwise violating paragraph B.9
hereof), the Senior Creditors shall be entitled, by virtue of this Agreement, to
specific performance of this Agreement and/or injunctive relief, including an
order restraining and enjoining the Subordinate Creditors from taking the
actions constituting such breach, all without the necessity of joining any
Senior Creditor, the Subordinate Lender or the Subordinate Lender’s Agent as a
party to any action, suit or other proceeding brought to enforce the provisions
of this Agreement.



E.  
Miscellaneous.




 
1.  
Remedies Cumulative; No Waiver.  The rights, powers and remedies of the Senior
Creditors provided in this Agreement and any of the Senior Loan Documents are
cumulative and not exclusive of any right, power or remedy provided by law or
equity.  No failure or delay on the part of any Senior Creditor in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise preclude any other or further exercise thereof, or
the exercise of any other right, power or remedy.

 
 
 
10

--------------------------------------------------------------------------------

 

 
 
2.
Notices.  Notices and communications under this Agreement shall be in writing
and shall be given by  (i) hand-delivery, (ii) first class mail (postage
prepaid), or (iii) reliable overnight commercial courier (charges prepaid) to
the addresses listed in this Agreement.  Notice by overnight courier shall be
deemed to have been given and received on the date scheduled for
delivery.  Notice by mail shall be deemed to have been given and received three
(3) calendar days after the date first deposited in the United States
Mail.  Notice by hand-delivery shall be deemed to have been given and received
upon delivery.  A party may change its address by giving written notice to the
other party as specified herein.



 
3.
Costs and Expenses.  Whether or not the transactions contemplated by this
Agreement or the Senior Loan Documents are fully consummated, the Obligor shall
promptly pay (or reimburse, as the Agent may elect) all costs and expenses which
the Agent has incurred or may hereafter incur in connection with the
negotiation, preparation, reproduction, interpretation, perfection, protection
of collateral, administration and enforcement of this Agreement and the other
Senior Loan Documents, the collection of all amounts due under this Agreement
and the other Senior Loan Documents, and all amendments, modifications, consents
or waivers, if any, to the Senior Loan Documents.  The Obligor’s reimbursement
obligations under this Paragraph shall survive any termination of this Agreement
or any other Loan Document and are deemed part of the Senior Liabilities.



 
4.
Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY PROVISION THEREOF THAT WOULD PERMIT OR REQUIRE THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.



 
5.
Integration; Amendment.  This Agreement constitutes the sole agreement of the
parties with respect to the subject matter hereof and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.  No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto.



 
6.
Successors and Assigns.  This Agreement (i) shall be binding upon the
Subordinate Creditors, the Obligor executing this Agreement and the Senior
Creditors and, where applicable, their respective heirs, executors,
administrators, successors and assigns, and (ii) shall inure to the benefit of
the Subordinate Creditors, the Obligor, and the Senior Creditors and, where
applicable, their respective heirs, executors, administrators, successors and
permitted assigns; provided, however, that the Subordinate Creditors and the
Obligor may not assign their rights or obligations hereunder or any interest
herein without the prior written consent of the Agent, and any such assignment
or attempted assignment by the Subordinate Creditors and/or the Obligor shall be
void and of no effect with respect to the Senior Creditors.  The Lenders may
from time to time sell or assign, in whole or in part, or grant participations
in the Loans and/or the Credit Agreement and/or the obligations evidenced
thereby.  The Subordinate Creditors authorize the Senior Creditors to provide
information concerning the Subordinate Creditors and the Obligor to any
prospective purchaser, assignee or participant in the Loans.



 
7.
Severability and Consistency.  The illegality, unenforceability or inconsistency
of any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality, enforceability or
consistency of the remaining provisions of this Agreement or any instrument or
agreement required hereunder.  The Senior Loan Documents and this Agreement are
intended to be consistent.  However, in the event of any inconsistencies between
and/or among this Agreement and any of the Senior Loan Documents, such
inconsistency shall not affect the validity or enforceability of this Agreement
or any of the Senior Loan Documents.  In the event of any inconsistency or
ambiguity in this Agreement or any of the Senior Loan Documents, this Agreement
and the Senior Loan Documents shall not be construed against any one party but
shall be interpreted consistent with the Agent’s policies and procedures.

 
 
11

--------------------------------------------------------------------------------

 
 

 
 
8.
Consent to Jurisdiction and Service of Process.  The Subordinate Creditors
irrevocably appoint Ross Rapaport, c/o Pepe & Hazard, 30 Jeliff Lane, Southport,
CT 06490-1436 as their attorney upon whom may be served any notice, process or
pleading in any action or proceeding against them arising out of or in
connection with this Agreement.  If service of process cannot be delivered to
the Subordinate Creditors as specified by statute, the Subordinate Creditors
agree that, with court approval, each may be served by regular or certified mail
at the address set forth herein.  The Subordinate Creditors hereby consent and
agree that (i) any action or proceeding against it may be commenced and
maintained in any state or federal court within the State of Connecticut by
service of process on Ross Rapaport and (ii) such courts shall have jurisdiction
with respect to the subject matter hereof and the persons of the Subordinate
Creditors and the Subordinated Liabilities.  The Subordinate Creditors agree
that any action brought by the Subordinate Creditors on account of this
Agreement shall be commenced and maintained only in a federal court in the State
of Connecticut.




 
9.  
Prejudgment Remedies.  THE SUBORDINATE LENDER AND THE SUBORDINATE LENDER’S AGENT
HEREBY REPRESENT, COVENANT AND AGREE THAT THE PROCEEDS OF THE SENIOR LIABILITIES
AND SUBORDINATED LIABILITIES SHALL BE USED FOR GENERAL COMMERCIAL PURPOSES AND
THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE PART OF A "COMMERCIAL TRANSACTION"
AS DEFINED BY THE STATUTES OF THE STATE OF CONNECTICUT.  SUBORDINATE LENDER AND
SUBORDINATE LENDER’S AGENT HEREBY WAIVE ALL RIGHTS TO NOTICE AND PRIOR COURT
HEARING OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES SECTIONS 52-278a ET.
SEQ. AS AMENDED OR UNDER ANY OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY AND
ALL PREJUDGMENT REMEDIES THE SENIOR CREDITORS MAY EMPLOY TO ENFORCE THEIR RIGHTS
AND REMEDIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  MORE SPECIFICALLY,
THE SUBORDINATE LENDER AND THE  SUBORDINATE LENDER’S AGENT ACKNOWLEDGE THAT THE
AGENT’S ATTORNEY AND/OR ANY LENDER'S ATTORNEY MAY, PURSUANT TO CONNECTICUT
GENERAL STATUES, SECTION 52-278f, ISSUE A WRIT FOR A PREJUDGMENT REMEDY WITHOUT
SECURING A COURT ORDER.  THE SUBORDINATE LENDER AND THE  SUBORDINATE LENDER’S
AGENT ACKNOWLEDGE AND RESERVE THEIR RESPECTIVE RIGHTS TO NOTICE AND A HEARING
SUBSEQUENT TO THE ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY AS AFORESAID AND THE
AGENT ACKNOWLEDGES THE  RIGHT OF THE SUBORDINATE LENDER AND THE  SUBORDINATE
LENDER’S AGENT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF SAID WRIT.   THE
SUBORDINATE LENDER AND THE  SUBORDINATE LENDER’S AGENT FURTHER WAIVE THEIR
RIGHTS TO REQUEST THAT THE SENIOR CREDITORS POST A BOND, WITH OR WITHOUT SURETY,
TO PROTECT THE SUBORDINATE LENDER AND THE  SUBORDINATE LENDER’S AGENT AGAINST
DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED BY THE
SENIOR CREDITORS.




 
10.  
Provisions Solely for the Benefit of the Senior Creditors.  The provisions of
this Agreement are solely to define the relative rights and obligations of the
Senior Creditors and the Subordinate Creditors, and no other person or entity,
including, without limitation, the Obligor, shall have any rights hereunder or
as a result of the provisions hereof.

 
 
12

--------------------------------------------------------------------------------

 
 

 
11.  
Judicial Proceedings; Waivers.  THE SUBORDINATE CREDITORS AND THE AGENT
ACKNOWLEDGE AND AGREE THAT (i) ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT OR INSTITUTED BY THE AGENT, THE SUBORDINATE CREDITORS OR
ANY SUCCESSOR OR ASSIGN OF THE AGENT OR THE SUBORDINATE CREDITORS, ON OR WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE
PARTIES WITH RESPECT HERETO, OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT
BY A JURY AND EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY; (ii) EACH WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES;  AND (iii) THIS SECTION IS A SPECIFIC
AND MATERIAL ASPECT OF THIS AGREEMENT AND THE LENDERS WOULD NOT EXTEND CREDIT IF
THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS AGREEMENT.



12.  
Counterparts.  This Agreement may be executed and delivered in any number of
counterparts each of which shall constitute an original, but all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed signature page to this Agreement by facsimile transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.

 

 
[remainder of page intentionally blank; next page is signature page]
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the day and year first above written.
 
 

               
By:
/s/       
Henry E. Baker
Address:  1050 Buckingham Street
Watertown, CT 06795
                 

 
 
STATE OF CONNECTICUT
)
 

 
) ss: ________
____________, 2010

COUNTY OF ____________
)
 



Personally appeared Henry E. Baker, signer and sealer of the foregoing
instrument and acknowledged the same to be his free act and deed, before me.


 
_________________________________________________

Commissioner of the Superior Court
Notary Public
My Commission
expires:_______________________________                                                
 
 
 
14

--------------------------------------------------------------------------------

 
 



               
By:
       
Ross S. Rapaport, not individually, but as Trustee of the
Peter Baker Life Insurance Trust u/t/a dated July 7, 1992,
the John Baker Insurance Trust u/t/a dated July 7, 1992
and the Joan Baker and Henry Baker Irrevocable Trust
u/t/a dated December 16, 1991, as agent for the Subordinate Lender
     
Address: 1050 Buckingham Street
Watertown, CT 06795
         

 
 
 
STATE OF _____________________________
)
 

 
) ss: ________
____________, 2010

COUNTY OF ____________
)
 


 
Personally appeared Ross S. Rapaport, not individually, but as Trustee of the
Peter Baker Life Insurance Trust u/t/a dated July 7, 1992, the John Baker
Insurance Trust u/t/a dated July 7, 1992 and the Joan Baker and Henry Baker
Irrevocable Trust u/t/a dated December 16, 1991, as agent for the Subordinate
Lender, signer and sealer of the foregoing instrument and acknowledged the same
to be his free act and deed as Trustee and agent for the Subordinate Lender,
before me.


 
_____________________________________________

Commissioner of the Superior Court
Notary Public
My Commission expires:___________________________
 
 
 
15

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A.,
as a Lender
           
By:
       
Name:  Christopher T. Phelan
Title:  Senior Vice President
Address: 777 Main Street
CT2-102-24-02
Hartford, CT 06115
                 


 
STATE OF CONNECTICUT
)
 

 
) ss: Hartford
____________, 2010

COUNTY OF HARTFORD
)
 

 
 
Personally appeared Christopher T. Phelan, the Senior Vice President of Bank of
America, N.A., signer and sealer of the foregoing instrument and acknowledged
the same to be his free act and deed as such officer and the free act and deed
of Bank of America, N.A., before me.


 
______________________________________________

Commissioner of the Superior Court
Notary Public
My Commission expires:___________________________
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 

 
BANK OF AMERICA, N.A.,
as Administrative Agent
           
By:
       
Name:  Christopher T. Phelan
Title:  Senior Vice President
Address: 777 Main Street
CT2-102-24-02
Hartford, CT 06115
                 


 
STATE OF CONNECTICUT
)
 

 
) ss: Hartford
____________, 2010

COUNTY OF HARTFORD
)
 



Personally appeared Christopher T. Phelan, the Senior Vice President of Bank of
America, N.A., signer and sealer of the foregoing instrument and acknowledged
the same to be his free act and deed as such officer and the free act and deed
of Bank of America, N.A. before me.


 
_________________________________________

Commissioner of the Superior Court
Notary Public
My Commission expires:______________________
 
 
 
17

--------------------------------------------------------------------------------

 




The Obligor signing below hereby acknowledges receipt of a copy of the foregoing
Agreement, waives notice of acceptance thereof by the Senior Creditors, and
agrees to be bound by the terms and provisions thereof.  The Obligor signing
below further agrees to make no payments or distributions, or grant any security
interest, contrary to the terms and provisions of this Agreement and to do every
other act and thing necessary or appropriate to carry out such terms and
provisions. Upon the occurrence and during the continuance of any Event of
Default, or upon the breach of any representation, covenant or agreement in this
Agreement by the Obligor or either Subordinate Creditor, or in the event of the
termination of this Agreement (other than as a result of payment in full of the
Subordinate Lender’s Subordinated Notes as permitted by the Credit Agreement or
with the consent of the Senior Creditors), all of the Senior Liabilities shall,
in accordance with the terms of the Credit Agreement, become immediately due and
payable at the option of the Senior Creditors and the Senior Creditors may
immediately resort to all of its rights and remedies herein, in any document
(including the Credit Agreement and any of the Senior Loan Documents) by and
between the Senior Creditors and the Obligor, or in any in any instrument
evidencing any obligation under any such document, at law or in equity.


[remainder of page intentionally blank; next page is signature page]
 
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
Dated: As of the ___ day of ____________, 2010

 
VERMONT PURE HOLDINGS, LTD.
           
By:
       
Name:  
Title:  
Address: 1050 Buckingham Street
Watertown, CT 06795
                 


 
STATE OF _______________
)
 

 
) ss: _________
____________, 2010

COUNTY OF ______________
)
 

 
 
On this the ______ day of ____________, 2010, before me, the undersigned
officer, personally appeared ___________ , who acknowledged himself to be the
Chief Executive Officer of Vermont Pure Holdings, Ltd., and that he as such
Chief Executive Officer, being authorized so to do, executed the foregoing
instrument for the purposes therein contained, by signing the name of said
Vermont Pure Holdings, Ltd. by himself as such Chief Executive Officer, and as
his and its free act and deed.


In witness whereof I hereunto set my hand.



 
_________________________________________

Commissioner of the Superior Court
Notary Public
My Commission expires:______________________


 
 
 
19

--------------------------------------------------------------------------------

 

 

 
CRYSTAL ROCK LLC
           
By:
       
Name:  
Title:  
Address: 1050 Buckingham Street
Watertown, CT 06795
                 


 
STATE OF _______________
)
 

 
) ss: _________
 

COUNTY OF ______________
)
 

 
 
On this the ______ day of ____________, 2010, before me, the undersigned
officer, personally appeared __________ , who acknowledged himself to be the
Manager of Crystal Rock LLC, and that he as such Manager, being authorized so to
do, executed the foregoing instrument for the purposes therein contained, by
signing the name of said Crystal Rock LLC by himself as such Manager; and as his
and its free act and deed.


In witness whereof I hereunto set my hand.



 
_________________________________________

Commissioner of the Superior Court
Notary Public
My Commission expires:______________________
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 

 
 
 
 

  CRYSTAL ROCK HOLDINGS, INC.            
By:
       
Name:  
Title:  
Address: 1050 Buckingham Street
Watertown, CT 06795
                 


 
STATE OF _______________
)
 

 
) ss: _________
 

COUNTY OF ______________
)
 

 
 
On this the ______ day of ____________, 2010, before me, the undersigned
officer, personally appeared __________ , who acknowledged himself to be the
_________ of Crystal Rock Holdings, Inc., and that he as such __________, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of said Crystal Rock Holdings, Inc. by himself as
such _________; and as his and its free act and deed.


In witness whereof I hereunto set my hand.



 
_________________________________________

Commissioner of the Superior Court
Notary Public
My Commission expires:______________________
 






 
21

--------------------------------------------------------------------------------

 


SCHEDULE A


Senior Collateral


The following properties, assets and rights of Holdings, Crystal Rock LLC and
Crystal Rock Holdings, wherever located, whether now owned or hereafter acquired
or arising, and all proceeds and products thereof: all personal and fixture
property of every kind and nature including all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents (including, if applicable, electronic documents), accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles).


All terms defined in the Uniform Commercial Code of the State of New York and
used in this Schedule A shall have the same definitions herein as specified
therein.  However, if a term is defined in Article 9 of the Uniform Commercial
Code of such State differently than in another Article of the Uniform Commercial
Code of such State, the term has the meaning specified in Article 9.  The term
“electronic document” applies in the event that the 2003 revisions to Article 7,
with amendments to Article 9, of the Uniform Commercial Code of the State of New
York, in substantially the form approved by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws, are now or hereafter
adopted and become effective in the State of New York or in any other relevant
jurisdiction.
 
 
 
22

--------------------------------------------------------------------------------

 

 


SCHEDULE B


Subordinate Lenders’ Collateral




The following property, whether now existing or subsequently acquired, and all
additions, substitutions, accessions, replacements, proceeds, and products
thereof or thereto:  all tangible and intangible assets and properties of
Holdings, including without limitation all furniture, fixtures, equipment, raw
materials, inventory, other goods, accounts, contract rights, rights to the
payment of money, insurance refund claims and all other insurance claims and
proceeds, tort claims, chattel paper, documents, instruments, securities and
other investment property, deposit accounts, rights to proceeds of letters of
credit and all general intangibles including, without limitation, all, tax
refund claims, license fees, patents, patent applications, trademarks, trademark
applications, trade names, copyrights, copyright applications, rights to sue and
recover for past infringement of patents, trademarks and copyrights, computer
programs, computer software, engineering drawings, service marks, customer
lists, goodwill, and all licenses, permits, agreements of any kind or nature
pursuant to which Holdings possesses, uses or has authority to possess or use
property (whether tangible or intangible) of others or others possess, use or
have authority to possess or use property (whether tangible or intangible) of
Holdings, and all recorded data of any kind or nature, regardless of the medium
of recording including, without limitation, all software, writings, plans,
specifications and schematics (each of which terms has the meaning ascribed to
it in the Uniform Commercial Code, as in effect in the State of Connecticut);
provided that notwithstanding the foregoing, such grant of security interest
shall not extend to any cash and cash equivalents at any time owned by Holdings.





 
 
23